Name: Commission Regulation (EC) No 1006/2004 of 19 May 2004 establishing the extent to which import licences applied for under subquota II for frozen meat of bovine animals, as provided for in Regulation (EC) No 780/2003, may be granted
 Type: Regulation
 Subject Matter: foodstuff;  tariff policy;  EU finance;  animal product
 Date Published: nan

 20.5.2004 EN Official Journal of the European Union L 183/31 COMMISSION REGULATION (EC) No 1006/2004 of 19 May 2004 establishing the extent to which import licences applied for under subquota II for frozen meat of bovine animals, as provided for in Regulation (EC) No 780/2003, may be granted THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal (1), Having regard to Commission Regulation (EC) No 2341/2003 of 29 December 2003 derogating from Regulation (EC) No 780/2003 as regards a tariff subquota for frozen meat of bovine animals covered by CN code 0202 and products covered by CN code 0206 29 91 (2), and in particular Article 1(3) thereof, Whereas: Article 1(2)(a)(ii) of Commission Regulation (EC) No 2341/2003 sets at 5 742 tonnes the quantity for which approved operators may apply for import licences under subquota II during the period 3 to 7 May 2004. This quantity was reduced to 5 708,65929 tonnes by Article 1 of Regulation (EC) No 385/2004. Since the import licences applied for exceed the quantity available, a reduction coefficient should be fixed in accordance with Article 1(3) of Regulation (EC) No 2341/2003, HAS ADOPTED THIS REGULATION: Article 1 Each import licence application lodged in accordance with the first subparagraph of Article 12(2) of Regulation (EC) No 780/2003 (3) during the period 3 to 7 May 2004 shall be accepted up to a limit of 3,67984 % of the quantities requested. Article 2 This Regulation shall enter into force on 20 May 2004. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 May 2004. For the Commission J. M. SILVA RODRÃ GUEZ Agriculture Director-General (1) OJ L 160, 26.6.1999, p. 21. Regulation as last amended by Regulation (EC) No 1782/2003 (OJ L 270, 21.10.2003, p. 1). (2) OJ L 346, 31.12.2003, p. 33. Regulation amended by Regulation (EC) No 385/2004 (JO L 64, 2.3.2004, p. 24). (3) OJ L 114, 8.5.2003, p. 8.